DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0000766 A1 (Arzipe et al.) in view of US 2017/0037717 A1 (Oehring et al.).
As concerns claim 1, Arzipe et al. discloses a fracturing system comprising: a chassis (skid 26 is equivalent); a junction (any of modules 28a-d); a conduit 66 in fluid communication with the junction and providing a supply of pressurized fluid to the junction; a first mount 58 supporting the junction; a first vibration dampening system 76 coupling the first mount to the chassis, the first vibration dampening system facilitating a first movement of the first mount and the junction relative to the chassis; a second mount (as shown in figure 6, 64b in this instance is supporting conduit 66b) supporting the conduit; but lacks to expressly disclose a second vibration dampening system coupling the second mount to the chassis, the second vibration dampening system facilitating a second movement of the second mount and the conduit relative to the chassis, the second movement being different from the first movement (although it appears that the mount 64 would have a dampening effect on the conduit, as it is proximate to the post at 62a and the vibration isolator at 76a). Nevertheless Oehring et al. discloses a fracturing system and high-pressure conduit 78 comprising a second vibration dampening system coupling the second mount to the chassis, the second vibration dampening system facilitating a second movement of the second mount and the conduit relative to the chassis, the second movement being different from the first movement (see figures 4, 6 and figure 7, the high pressure conduit is shown at 78, vibration dampening systems are shown at 104A and 104B). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the vibration dampening system on the second mount to obtain the predictable result of providing for vibration dampening in the high-pressure conduit, thus reducing overall vibration in the fracturing system.
As concerns claim 2, Oehring et al. discloses the fracturing system of claim 1, wherein: the first vibration dampening system has first vibration dampening properties; and the second vibration dampening system has second vibration dampening properties different from the first vibration dampening properties (this would be obvious from the configuration shown in figure 6 and 7, as the additional coil shown in 104B would obviously have different dampening properties than the single coil of 104A).
As concerns claim 3, Oehring et al. discloses the fracturing system of claim 2, wherein: the first vibration dampening properties include at least one of a first hardness or a first loading capacity; and the second vibration dampening properties include at least one of a second hardness or a second loading capacity (the loading capacities would obviously differ from multiple coils as opposed to single coils).
As concerns claim 4, the combination discloses the fracturing system of claim 2, wherein: the first vibration dampening properties are based at least in part on at least one of a mass of the junction or a mass of the first mount; and the second vibration dampening properties are based at least in part on at least one of a mass of the conduit or a mass of the second mount (as shown in figure 7 of Oehring et al., the properties would be based on the mass of the mount shown at 104B, since it is obviously larger than the mass of the mount 104A).
As concerns claim 5, Oehring et al. discloses the fracturing system of claim 1, wherein at least one of the first vibration dampening system or the second vibration dampening system provides dampening in six degrees of freedom (the coil shown at figures 6 and 7 would obviously allow for a range of motion in three axes, additionally at 0029, the reference describes adjusting the axis of the helix of the coil assembly to impart different values that would affect the vibration in different manners).
As concerns claim 6, Arzipe et al. discloses the fracturing system of claim 1, wherein the conduit is a first conduit in fluid communication with a first inlet of the junction, the fracturing system further comprising: a second conduit in fluid communication with a second inlet of the junction; a third mount supporting the second conduit; and a third vibration dampening system coupling the third mount to the chassis and facilitating third movement of the second conduit and the third mount relative to the chassis (in this instance, note the conduits at 78, 80 and 82, each of the junctions at 28a-d has a separate mount and vibration dampening system, see e.g., figure 7).
As concerns claim 7, Arzipe et al. discloses the fracturing system of claim 6, wherein the third movement is independent of the first movement and of the second movement (in as much as they are separate, see figure 7).
As concerns claim 8, Arzipe et al. discloses the fracturing system of claim 1, wherein the junction is a first junction, the fracturing system further comprising: a second junction in fluid communication with the first junction and receiving pressurized fluid via one or more fluid sources; a third mount supporting the second junction; and a third vibration dampening system coupling the third mount to the chassis and facilitating a third movement of the second junction and of the third mount relative to the chassis, the third movement being independent of the first movement and of the second movement (figure 7).
As concerns claim 9, Arzipe et al. discloses the fracturing system of claim 1, further comprising: a valve in fluid communication with at least one of the conduit or the junction; and a third vibrating dampening system coupling the valve to the chassis and facilitating a third movement of the valve relative to the chassis, the third movement being independent of the first movement and the second movement (In figure 9, vibration isolator at 76g is positioned below and proximate to the isolation valve at 72b).
	As concerns claim 10, Oehring et al. discloses the fracturing system of claim 1, wherein: the first vibration dampening system comprises a plurality of first vibration dampening components disposed at a periphery of the first mount; and the second vibration dampening system comprises a plurality of second vibration dampening components disposed at a periphery of the second mount (this arrangement is obvious in view of the configuration shown in figure 7, also note that figure 7 of Arzipe et al. shows a plurality of mounts at 58 and 56, each mount having a separate plurality of vibration dampening components 76).
	As concerns claim 11, Arzipe et al. discloses a method of configuring a manifold for use in a hydraulic fracturing system, the method comprising: providing a support structure 26; providing a junction 28 for securing to the support structure; configuring a first vibration dampening system 76 to dampen vibration of the junction relative to the support structure and secure the junction to the support structure, the first vibration dampening system having first vibration dampening properties; providing a hydraulic fracturing component for fluid connection to the junction (in this instance, the isolation valve 72 is a “component”, each of the conduits at 78, 80 and 82 is also a “component”, the swivels at 66 are also components); configuring a second vibration dampening system 76g to dampen vibration of the hydraulic fracturing component relative to the support structure and secure the hydraulic fracturing component to the support structure (see figure 9), and fluidly connecting the hydraulic fracturing component to the junction (figure 9) but lacks to explicitly disclose the second vibration dampening system having second vibration dampening properties different from the first vibration dampening properties; nevertheless this would be readily ascertainable from the disclosure of Oehring et al., which shows a fracturing system with high pressure conduit and a plurality of vibration dampening systems having different vibration properties (at figure 7). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the arrangement of Oehring et al. into the method to obtain the predictable result of accounting for the different sizes of the mounting systems or to accommodate different vibratory characteristics.
	As concerns claim 12, Arzipe et al. discloses the method of claim 11, wherein the hydraulic fracturing component comprises at least one of a flowline configured to provide pressurized fluid to the junction or a valve associated with the flowline (there are flowlines shown at 80, 66, and an isolation valve is shown at 72).
	As concerns claim 13, Oehring et al. discloses the method of claim 11, wherein: the first vibration dampening properties include at least one of a first hardness or a first loading capacity; and the second vibration dampening properties include at least one of a second hardness or a second loading capacity (figure 7, the multiple coils shown at 104B would obviously have different hardness or capacities than the single coil dampener at 104A).
	As concerns claim 14, Oehring et al. discloses the method of claim 11, wherein at least one of the first vibration dampening system or the second vibration dampening system provides dampening in six degrees of freedom (the coil shown at figures 6 and 7 would obviously allow for a range of motion in three axes, additionally at 0029, the reference describes adjusting the axis of the helix of the coil assembly to impart different values that would affect the vibration in different manners).
	As concerns claim 15, Arzipe et al. discloses the method of claim 11, further comprising: providing a first mount 56, 58; securing the junction 28a to the first mount; and securing the first vibration dampening system76 to the first mount.
	As concerns claim 16, Arzipe et al. discloses a manifold for a fracturing system, the manifold comprising: a moveable support structure comprising a trailer or a skid 26; a plurality of junctions 28 arranged in series;L&H Reference: C190-0123US Caterpillar Reference: 20-0665US01--2 1-- a conduit 66 in fluid communication with a junction of the plurality of junctions, the conduit supplying high-pressure fluid to the junction from a pump; a first vibration dampening system coupled 76 to the support structure and to the junction and having first vibration dampening properties to dampen vibration of the junction relative to the moveable support structure 26; but lacks to expressly disclose a second vibration dampening system coupled to the support structure and to the conduit and having second vibration dampening properties to dampen vibration of the conduit relative to the moveable support structure (although it appears that the mount 64 would have a dampening effect on the conduit, as it is proximate to the post at 62a and the vibration isolator at 76a). Nevertheless Oehring et al. discloses a manifold for a fracturing system, comprising disclose a second vibration dampening system coupled to the support structure and to the conduit and having second vibration dampening properties to dampen vibration of the conduit relative to the moveable support structure (see figures 4, 6 and figure 7, the high-pressure conduit is shown at 78, vibration dampening systems are shown at 104A and 104B). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the vibration dampening system on the second mount to obtain the predictable result of providing for vibration dampening in the high-pressure conduit, thus reducing overall vibration in the fracturing system.
	As concerns claim 17, Oehring et al. discloses the manifold of claim 16, wherein: the first vibration dampening properties include at least one of a first hardness or a first loading capacity; and the second vibration dampening properties include at least one of a second hardness or a second loading capacity (figure 7, the multiple coils shown at 104B would obviously have different hardness or capacities than the single coil dampener at 104A).
	As concerns claim 18, the combination discloses the manifold of claim 16, wherein: the first vibration dampening properties are based at least in part on at least one of a mass of the junction; and the second vibration dampening properties are based at least in part on at least one of a mass of the conduit (the vibration dampening properties would obviously be dependent on the mass of the various components).
	As concerns claim 19, the combination discloses the manifold of claim 18, wherein: the first vibration dampening properties are further based at least in part on a first mount to which the junction is secured; and the second vibration dampening properties are further based at least in part on a second mount to which the conduit is secured (based on the sizes of the mounts or the relative mass of each mount).
	As concerns claim 20, Arzipe et al. discloses the manifold of claim 16, further comprising: a third vibration dampening system associated with at least one additional hydraulic fracturing component, the third vibration dampening system having third vibration dampening properties different from the first vibration dampening properties and the second vibration dampening properties (see figure 7, obviously the properties would be different in as much as the damping systems are individual and separate).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,022,526 B1 (Yeung et al.) discloses a fracturing system with a plurality of vibration dampening systems (see figure 4). Chinese patent publication CN 112302609 A (Yuan et al.) discloses a fracturing manifold with vibration dampeners 16 for the high-pressure conduit (see figure 1). US 2019/0331100 A1 (Gable et al.) shows a fracturing trailer and system with dampening mounts 38 (see figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679